Exhibit 10.1 CREDIT AGREEMENT Dated as of February 6, 2015 between FACTSET RESEARCH SYSTEMS INC. , as the Borrower, and BANK OF AMERICA, N.A., as the Lender TABLE OF CONTENTS Section Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Other Interpretive Provisions 15 Accounting Terms 16 Rounding 16 Times of Day; Rates 17 ARTICLE II. THE COMMITMENT AND BORROWINGS 17 Loans 17 Borrowings, Conversions and Continuations of Loans 17 Prepayments 19 Termination or Reduction of Commitment 19 Repayment of Loans 19 Interest and Default Rate 19 Fees 20 Computation of Interest and Fees 20 Evidence of Debt 21 Payments Generally 21 Increase in Commitment 21 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 22 Taxes 22 Illegality 22 Inability to Determine Rates 23 Increased Costs; Reserves on Eurodollar Rate Loans or LIBOR Daily Rate Loans 23 Compensation for Losses 25 Survival 25 ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS 26 Conditions of Initial Borrowing 26 Conditions to all Borrowings 27 ARTICLE V. REPRESENTATIONS AND WARRANTIES 27 Existence, Qualification and Power 27 Authorization; No Contravention 28 Governmental Authorization; Other Consents 28 Binding Effect 28 Financial Statements; No Material Adverse Effect 28 Litigation 29 No Default 29 Ownership of Property; Liens 29 Environmental Compliance 29 i Insurance 29 Taxes 30 ERISA Compliance 30 Subsidiaries; Equity Interests 31 Margin Regulations; Investment Company Act 31 Disclosure 31 Compliance with Laws 31 Taxpayer Identification Number 32 Intellectual Property; Licenses, Etc 32 OFAC 32 Anti-Corruption Laws 32 ARTICLE VI. AFFIRMATIVE COVENANTS 32 Financial Statements 32 Certificates; Other Information 33 Notices 34 Payment of Obligations 35 Preservation of Existence, Etc 35 Maintenance of Properties 35 Maintenance of Insurance 35 Compliance with Laws 36 Books and Records 36 Inspection Rights 36 Use of Proceeds 36 Anti-Corruption Laws 36 Subsidiary Guarantors 36 ARTICLE VII. NEGATIVE COVENANTS 37 Liens 37 Investments 38 Indebtedness 39 Fundamental Changes 40 Dispositions 41 Restricted Payments 41 Change in Nature of Business 42 Transactions with Affiliates 42 Burdensome Agreements 42 Use of Proceeds 42 Consolidated Leverage Ratio 42 Sanctions 42 Anti-Corruption Laws 42 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 43 Events of Default 43 Remedies Upon Event of Default 45 Application of Funds 45 ii ARTICLE IX. MISCELLANEOUS 45 Amendments, Etc 45 Notices; Effectiveness; Electronic Communication 45 No Waiver; Cumulative Remedies; Enforcement 47 Expenses; Indemnity; Damage Waiver 47 Payments Set Aside 48 Successors and Assigns 48 Treatment of Certain Information; Confidentiality 49 Right of Setoff 49 Interest Rate Limitation 50 Counterparts; Integration; Effectiveness 50 Survival of Representations and Warranties 50 Severability 50 Governing Law; Jurisdiction; Etc 51 Waiver of Jury Trial 52 No Advisory or Fiduciary Responsibility 52 Electronic Execution of Assignments and Certain Other Documents 53 USA PATRIOT Act 53 SCHEDULES Supplement to Interim Financial Statements 5.12(d) Pension Plans Subsidiaries and Other Equity Investments Intellectual Property Litigation Existing Liens Existing Indebtedness Lender’s Office; Certain Addresses for Notices EXHIBITS A Loan Notice B Compliance Certificate iii CREDIT AGREEMENT This CREDIT AGREEMENT is entered into as of February 6, 2015 , between FACTSET RESEARCH SYSTEMS INC . , a Delaware corporation (the “ Borrower ”), and BANK OF AMERICA, N.A. , as the Lender (in such capacity, the “ Lender ”). PRELIMINARY STATEMENTS: WHEREAS , the Borrower has requested that the Lender provide a revolving credit facility to the Borrower; and WHEREAS , the Lender has agreed to provide such revolving credit facility to the Borrower on the terms and subject to the conditions set forth herein. NOW THEREFORE , in consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I.DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms . As used in this Agreement, the following terms shall have the meanings set forth below: “ Acquisition ” means the acquisition, whether through a single transaction or a series of related transactions, of (a) a majority of the Voting Stock or other controlling ownership interest in another Person (including the purchase of an option, warrant or convertible or similar type security to acquire such a controlling interest at the time it becomes exercisable by the holder thereof), whether by purchase of such equity or other ownership interest or upon the exercise of an option or warrant for, or conversion of securities into, such equity or other ownership interest, or (b) assets of another Person which constitute all or substantially all of the assets of such Person or of a division, line of business or other business unit of such Person. “ Affiliate ” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “ Agreement ” means this Credit Agreement. “ Applicable Rate ” means, with respect to (a) Base Rate Loans, 0%, (b) Eurodollar Rate Loans and LIBOR Daily Rate Loans, 0.50%, and (c) the commitment fee payable pursuant to Section 2.07(a)
